            Case 1:21-mj-00565-ZMF Document 19 Filed 09/10/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       :
                                                :
                      v.                        : CRIMINAL NO. 21-MJ-565 (ZMF)
                                                :
 JEFFREY SCOTT BROWN,                           :
                                                :
                              Defendant.        :


       CONSENT MOTION TO CONTINUE COMPLAINT, SET PRELIMINARY
              EXAMINATION, AND FOR EXCLUDABLE DELAY

        The United States of America, by and through its attorney, the United States Attorney for

 the District of Columbia, respectfully files this Consent Motion to Continue the Complaint and

 to set a Preliminary Hearing in the above-captioned matter for October 28, 2021.               The

 Government and the defendant agree that there is good cause to extend the complaint in this case

 from until October 28, 2021, and to schedule an initial appearance and preliminary hearing in

 this case for October 28, 2021. Defendant concurs in this request and agrees that it is in his best

 interest. In support thereof, the government states as follows:

       1.          On August 26, 2021, the defendant, Jeffrey Scott Brown, was arrested in his home

state of California on an arrest warrant issued in the United States District Court for the District

of Columbia in connection with a Criminal Complaint charging the defendant with the above-

listed offenses.

       2.          Defendant Brown made his initial appearance on August 26, 2021 before a

magistrate judge in the Central District of California. At his initial appearance, the government

made a motion to detain the defendant without bond pending trial.

       3.          On August 26, 2021, a magistrate judge in the Central District of California held

a detention hearing. At the conclusion of the hearing, the magistrate judge denied the

                                                    1
             Case 1:21-mj-00565-ZMF Document 19 Filed 09/10/21 Page 2 of 4




government’s motion to detain the defendant without bond pending trial and released him.

       4.        An Assistant United States Attorney for the Central District of California orally

moved to stay the defendant’s release pending an appeal by the government. The magistrate judge

denied that request.

       5.        The United States filed in this Court an Emergency Motion to Review the Court’s

Release Order on August 26, 2021.

       6.        On September 3, 2021, Acting Chief Judge Rudolph Contreras Issued an Order

Granting the Government’s Motion to Revoke Release Order (ECF 13). The Court ordered

Defendant Brown to report to the federal courthouse in California by September 7, 2021.

       7.        On September 7, 2021, Defendant Brown turned himself in in California.

       8.        On September 9, 2021, the Court Ordered his transport from California to D.C.

(ECF 17).

       9.        The government and counsel for the defendant have conferred. Due to Defendant

being detained, he is in the process of retaining counsel to represent him when he arrives in D.C.

The current counsel for defendant would like to confer with new counsel and continue

proceedings once the defendant is in D.C. The newly retained counsel will also need time to

review the discovery that has been produced thus far and confer with his client, in person in D.C.

The parties agree that the complaint will remain in full force and effect through the new date of

October 28, 2021. The parties agree that this stipulation and any order resulting therefrom shall

not affect any previous order of pretrial detention or pretrial release.

       10.       The parties, therefore, would respectfully request that the preliminary hearing and

the date by which an information or an indictment must be filed be continued until October 21,

2021. The parties agree that the failure to grant this continuance “would deny counsel for the


                                                  2
         Case 1:21-mj-00565-ZMF Document 19 Filed 09/10/21 Page 3 of 4




defendant . . . the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, “the ends of justice served

by the granting of such continuance [will] outweigh the best interests of the public and the

defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A), and the parties request an order to that

end. The parties agree that pursuant to 18 U.S.C. § 3161, the time from August 26, 2021 to

October 28, 2021 shall be excluded in computing the date for speedy trial in this case.

       Wherefore, the parties respectfully request that the Court continue the Preliminary

Hearing in this matter until October 28, 2021.



                                    Respectfully submitted,

                                    CHANNING PHILLIPS
                                    ACTING UNITED STATES ATTORNEY

                                     By:     /s/ Mitra Jafary-Hariri
                                             MITRA JAFARY-HARIRI
                                             Assistant United States Attorney
                                             Detailee
                                             MI Bar No. P74460
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             mitra.jafary-hariri@usdoj.gov
                                             (313) 226-9632




                                                 3
        Case 1:21-mj-00565-ZMF Document 19 Filed 09/10/21 Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Consent Motion to Continue Complaint and Set
Preliminary Hearing was served upon counsel of record through ECF on the date of filing.


                                        By:      /s/ Mitra Jafary-Hariri
                                        MITRA JAFARY-HARIRI
                                        Assistant United States Attorney
                                        Detailee
                                        MI Bar No. P74460
                                        211 W. Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        mitra.jafary-hariri@usdoj.gov
                                        (313) 226-9632




                                           5
